Case 19-30531 Doci2 Filed 05/09/19 Entered 05/09/19 10:48:42 Page 1of 15

UNITED STATES BANKRUPTCY COURT
District of Connecticut

In re Case No. 19-30531
Deborah A Olchek

Debtor. Chapter 7

AMENDED -AMENDMENT COVER SHEET

The following items have been amended in the above named bankruptcy proceeding (check all applicable
boxes)

Voluntary Petition (Specify reason for amendment)

 

Summary of Schedules

Schedule A - Real Property

Schedule B - Personal Property

Schedule C - Property Claimed as Exempt

Schedule D, E, or F and/or Matrix, and/or List of Creditors or Equity Holders
Add/Delete creditor(s), change amount or classification of debt - $26.00fee
required

rrr |

Addi/change address of already listed creditor - No Fee
Schedule G - Executory Contracts and Unexpired Leases
Schedule H - Codebtors
Schedule | - Current Income of Individual Debtor(s)

Schedule J - Current Expenditures of Individual Debtor(s)

Declaration Regarding Schedules

Statement of Financial Affairs and/or Declaration

Chapter 7 Individual Debtor's Statement of Intention

Disclosure of Compensation of Attorney for Debtor

Statement of Current Monthly Income and Means Test Calculation (Form 22A, 22B or 22C)
Certification of Credit Counseling

Other:

 

PETTITT

 

 

Amendment of debtor(s) Social Security Number requires the filer to follow the instructions provided
by the Office of the U.S. Trustee.

Declaration of Debtor
| (We) declare under penalty of perjury that the information set forth in the amendment(s) attached hereto is (are)
true and correct to the best of my (our) information and belief.

Date: 95/09/2019 s/Deborah A Olchek

Debtor
Case 19-30531 Doci2 Filed 05/09/19 Entered 05/09/19 10:48:42 Page 2 of 15

Fill in this information to identify your case and this filing:

Debtor 1 Deborah A Olchek

First Name Middle Name Last Name

 

Debtor 2

(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Connecticut

 

Case number 19-30531

 

he) Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

a Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

L) No. Go to Part 2.
XQ Yes. Where is the property?

What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put

Xl Single-family home the amount of any secured claims on Schedule D:
11. 7 Thames Way Creditors Who Have Claims Secured by Property.

Duple: multi-unit buildin
Street address, if available, or other description u Epeece rieiteaiet Bulaind

 

 

 

 

CJ Condominium or cooperative Current value of the Current value of the
Q) Manufactured or mobile home entire property? portion you own?
OQ Lana $309,000.00 $14,824.00
. Q Investment property
Madison CT 06443 Ci Timestiare Describe the nature of your ownership
City State ZIP Code Ch Giher interest (such as fee simple, tenancy by

 

the entireties, or a life estate), if known.
Who has an interest in the property? Check one.

New Haven 4) Debtor 1 only
County CI Debtor 2 only

Q) Debtor 1 and Debtor 2 only CI] Check if this is community property
(see instructions)

Fee Simple Ownership

 

 

LJ At least one of the debtors and another

Other information you wish to add about this item, such as local
property identification number:

 

If you own or have more than one, list here:

What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put

Q) Single-family home the amount of any secured claims on Schedule D:

1.2. Creditors Who Have Claims Secured by Property.

Street address, if available, or other description

 

L) Duplex or multi-unit building

 

 

 

C) Condominium or cooperative Current value of the Current value of the
L] Manufactured or mobile home entire property? portion you own?
CL) Land S 5
L) Investment property
‘ Describe the nature of your ownership
City State ZIP Code U Timeshare interest (such as fee simple, tenancy by
C1 other the entireties, or a life estate), if known.

 

Who has an interest in the property? Check one.
CJ Debtor 1 only
Q) Debtor 2 only

U) Debtor 1 and Debtor 2 only CJ Check if this is community property
CI Atleast one of the debtors and another (see instructions)

 

 

County

Other information you wish to add about this item, such as local
property identification number:

 

Official Form 106A/B Schedule A/B: Property page 1
Case 19- 30931 Doc 12, oiled 05/09/19 Entered 05/09/19 10:48:42

Case number (i known) 19-3053

Deborah

First Name

Debtor 1
A. Name

1.3.

De ab

 

Street address, if available, or other description

 

 

City State ZIP Code

 

County

Be Describe Your Vehicles

What is the property? Check all that apply.
CL) Single-family home

CQ) Duplex or multi-unit building

LJ Condominium or cooperative

LJ Manufactured or mobile home

UC) Land

CJ Investment property

LJ Timeshare

C) other

 

Who has an interest in the property? Check one.

QI Debtor 1 only

QI Debtor 2 only

(J Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

, Page 3 of 15

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $.
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

LY Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

See Attachment 1: Additional Real Property

2, Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. ............000....0c.cccccccceccscescevecsueuauavsesssecseeesecceueceuececeeseauaaens >

 

$14,824.00

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

L) No

Yes

3.1. Make: Toyota
Model: Sienna
Year: 2010

Approximate mileage: 165000

Other information:

 

 

 

 

If you own or have more than one, describe here:

3.2. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

Official Form 106A/B

Who has an interest in the property? Check one.

Debtor 1 only

C) Debtor 2 only

L) Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

U) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

L) Debtor 1 only

L) Debtor 2 only

L) Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

C) Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$3,000.00 $

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

page 2
Case 19-30931 Doc 12, Filed 05/09/19 Entered 0

 

Who has an interest in the property? Check one.

Debtor 1
First Name Middle Name
3.3. Make:
ideal: () Debtor 1 only
C) Debtor 2 only
Year:

Approximate mileage:

Other information:

 

 

 

 

3.4. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

Q) Debtor 4 and Debtor 2 only
CJ At least one of the debtors and another

L) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

CY Debtor 1 only

CY Debtor 2 only

) Debtor 4 and Debtor 2 only

L) At least one of the debtors and another

() Check if this is community property (see
instructions)

5/09/19 10:48: Aen

Case number (it known) 19-305.

, Page 4 of 15

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

Xd No
QO) Yes

4.1. Make:
Model:
Year:

Other information:

 

 

 

 

If you own or have more than one, list here:

42, Make:
Model:
Year:

Other information:

 

 

 

 

Who has an interest in the property? Check one.

CD Debtor 1 only

C} Debtor 2 only

L) Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

L) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
CJ Debtor 4 only

Q) Debtor 2 only

(C) Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

 

 

L) Check if this is community property (see $ $
instructions)
5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages 50.00
you have attached for Part 2. Write that mumber Mere ooo... .ccecceesseesssessesesssecsnsessnsecnseesnscessecensecsnsceseveesstsssvensetesssssssssssesssseesseeesss >

Official Form 106A/B

Schedule A/B: Property

 

 

 

page 3
Cage 19-30531 Doc 12 Filed 05/09/19 Entered 05/09/19 10:48:42 3, age 5 of 15
eborah A Olche

Debtor 1 Case number (if known) 9-305.

 

 

First Name Middle Name Last Name

| Part 3: | Describe Your Personal and Household Items

 

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

» Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

UL) No
Yes. Describe. ......., household goods $4,000.00

 

 

 

 

7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
CL) No
Yes. Describe........./1V, computer, cell phone $2,000.00

 

 

 

8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
No

Q) Yes. Describe......... $

 

 

 

 

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

No
() Yes. Describe. ........ $

 

 

 

 

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

No
() Yes. Describe......... 3

 

 

 

 

11.Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

CU No
Yes. Describe..........work and everyday clothing $1,500.00

 

 

 

 

12. Jewelry

Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver

CL) No —
XI Yes. Describe.......... jewerry | $2,000.00

13. Non-farm animals
Examples: Dogs, cats, birds, horses

No
CI Yes. Describe.......... $

 

 

 

 

 

 

14. Any other personal and household items you did not already list, including any health aids you did not list

 

 

 

 

X] No
CL) Yes. Give specific §
information..............
15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $9,500.00

 

 

 

for Part 3. Write that number here ooo cece ceeccseessssssssescssssssscsscessvssasssvasssssatssessesssssveccersussssasssseserassuessssisisesssesasecsesssssueeeseses >

Official Form 106A/B Schedule A/B: Property page 4
Case 19- 30931 Doc 12. chelled 05/09/19 Entered 05/09/19 10:48:42

Deborah

First Name

Debtor 1

an Name Oe nek

| art 4: | Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following?

16.Cash

, Page 6 of 15

Case number (if known)19-3053

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

17. Deposits of money

Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.

C) No
NOS sccsivecieissecsiiss

17.1. Checking account:
17.2. Checking account:
17.3. Savings account:
17.4. Savings account:

17.5. Certificates of deposit:

17.6. Other financial account:
17.7. Other financial account:
17.8. Other financial account:

17.9, Other financial account:

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

XM No

Institution or issuer name:

 

 

 

 

 

 

 

 

 

CASH: .ocscsescsccesseseee $40.00

Institution name:
lon Bank 2569 HSA $147.50
Bank of America 4155 $983.29
Bank of America 5583 $6.18

$

$

$

$

$

$

See Attachment 2: Additional Deposits of Money

 

 

 

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

& No

CJ Yes. Give specific
information about
THEM, cocci

Official Form 106A/B

Name of entity:

% of ownership:

%

 

Schedule A/B:

%
%

Property page 5
Case 19- 30331 Doc Lars Filed 05/09/19 Entered 05/09/19 10:48: 42 , Page 7of15

Debtor 1 Case number tit knowny1 9-305

 

First Name Middle Name Last anak

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

 

 

 

No
UO Yes. Give specific Issuer name:
information about .
THEM. wees $
$
$

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

CL) No

Yes. List each
account separately.. Type of account: Institution name:

401(k) or similar plan: ACES - Area Cooperative Educational Services $38,620.60

 

Pension plan:

 

IRA:

 

Retirement account:

 

Keogh:

 

Additional account:

 

Additional account:

Pe Ff Ff fF fF

 

22.Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company

Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others

 

 

 

 

 

 

 

 

 

 

 

 

No
ee Institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Other: $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
XM) No
CD VSS ier cnnevony Issuer name and description:
$
$

Official Form 106A/B Schedule A/B: Property page 6
Case 19- 30931 Doc 12) ohlled 05/09/19 Entered 05/09/19 10:48:42

Debtor 1 Deborah
First Name A Name

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.

2 ier a

26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

No
ee  (-

Case number (if known) 9-3053

Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

, Page 8 of 15

 

 

 

exercisable for your benefit

Ne)

 

L) Yes. Give specific
information about them. ..

 

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property

XM No

 

C) Yes. Give specific
information about them. ..

 

 

 

27. Licenses, franchises, and other general intangibles

XM) No

 

L} Yes. Give specific
information about them. ..

3
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
$
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
$
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
$

 

 

 

Money or property owed to you?

28. Tax refunds owed to you

&) No

LI Yes. Give specific information
about them, including whether
you already filed the returns
and the tax years. .....

29. Family support

Examples. Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

) No

C) Yes. Give specific information. .............

30, Other amounts someone owes you

Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation

 

 

Federal:
State:

Local:

 

 

 

 

Alimony:
Maintenance:
Support:

Divorce settlement:

 

 

Social Security benefits; unpaid loans you made to someone else

X No

L) Yes. Give specific information...............

Official Form 106A/B

Property settlement:

’

 

 

 

 

Schedule A/B: Property

 

Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

FF Ff -

 

page 7
Case 19-30531 Doc 12. Eiled 05/09/19 Entered 05/09/19 10:48:42 Page9of15

Debtor 1 Deborah A Case number (if known) 9-30531
First Name Middle Name a chek

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

UL No

Yes. Name the insurance company — Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

Life Insurance Company of America children $0.00
$
$

32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

X) No

C) Yes. Give specific information..............

 

 

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

Xd No

UL) Yes. Describe each claim. wu...

 

 

 

 

34, Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

XI No

QI Yes. Describe each Claim...

 

 

 

 

35. Any financial assets you did not already list

XH No

U] Yes. Give specific information............ $

 

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that mumber Mere oo... cccecceesesccsssscscsssssssssssssscsssssssessssnssvssssssvesverseseeseeeceeesesenseneereecesenrannarasnstnssnsuatustansaveseesesee > $39,397.57

 

 

 

Ce Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
No. Go to Part 6.
O) Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims

 

or exemptions.
38. Accounts receivable or commissions you already earned
XH) No
Q) Yes. Describe.......
D.

 

 

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

No
UL) Yes. Describe........ $

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 8
Case 19- 30531 Doc 12 Filed 05/09/19 Entered 05/09/19 10:48:42 Page 10 of 15

Debtor 1 Deborah Olc Case number {ifknowny 9-30531
First Name oe Name Last tek

40.Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

No
C) Yes. Describe....... .

 

 

 

 

41.Inventory

XM No

 

L) Yes. Describe.......

 

 

42.Interests in partnerships or joint ventures

] No

Q) Yes. Describe....... Name estesrntyé 6 sreNeAID:

% $
% $
% $

 

43.Customer lists, mailing lists, or other compilations
No
LJ Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
No
L) Yes. Describe.........

 

 

 

 

44. Any business-related property you did not already list
No
L) Yes. Give specific

 

information .........

 

 

 

 

fF fF fF -

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $0.00
for Part:5: Write: that number Rene scsssccsesseessacareaceonaannesaccvaenesctsustetnesvnnanlesertvibesaurceucbestavstiscovite cooveacconvosaeccateecstuacteteaonesveecnenetecueeoest >

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

No. Go to Part 7.
O) Yes. Go to line 47.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

47. Farm animals
Examples: Livestock, poultry, farm-raised fish

Y) No

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 9
Case 19- (30531 Doc 12, ict {led 05/09/19 Entered 05/09/19 10:48:42 Page 11 of 15

eborah Case number (if known)19-3053

First Name _ Name ole ne

Debtor 1

48. Crops—either growing or harvested

Md No

LI Yes. Give specific
information. ............ $

 

 

 

49.Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No
UY Yes.
$
50.Farm and fishing supplies, chemicals, and feed
No
i (-
$
51. Any farm- and commercial fishing-related property you did not already list
No
L) Yes. Give specific
information. ............ $
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $0.00
for Part 6. Write that number here ................. =
Describe All Property You Own or Have an Interest in That You Did Not List Above
53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
O No one dog, one cat 30.00
Yes. Give specific :
information. ............ $
$
54. Add the dollar value of all of your entries from Part 7. Write that mumber Mere .o..c.cccccccccccccccccccccsccccsccsecsccsecssecessessccssseeseeses > $0.00
List the Totals of Each Part of this Form
55. Part 1: Total real estate, lime 2... cc ccccsssssssssssssussssssnssssesssnsssesesnscesessseseanssssuassassssssesessessaseniasstuasssssasessssssiusssseeesie > $14,824.00
56. Part 2: Total vehicles, line 5 $0.00
57. Part 3: Total personal and household items, line 15 $9,500.00
58. Part 4: Total financial assets, line 36 $39,397.57
59. Part 5: Total business-related property, line 45 $0.00
60. Part 6: Total farm- and fishing-related property, line 52 $0.00
61. Part 7: Total other property not listed, line 54 + 30.00
62. Total personal property. Add lines 56 through 61........0.....c:06 $48,897.57 Copy personal property total > + 948,897.57
63. Total of all property on Schedule AJB. Add line 55 + line 62. .....cccscccccscccscecccccssccscessecsesesccecesesessessveceevscctevsceeeesseeees $63,721.57

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 10
Case 19-30531 Doci2_ Filed 05/09/19 Entered 05/09/19 10:48:42 Page 12 of 15

Attachment (1/2)
Debtor: Deborah A Olchek Case No: 19-30531

Attachment 1: Additional Real Property
Location:
Nature of the Property:
Current Value of the Property:
Current Value of Debtor's Ownership Interest:
Nature of Debtor's Ownership Interest:
Parties with an Interest in the Property:
Community Property: no

Location:

Nature of the Property:

Current Value of the Property:

Current Value of Debtor's Ownership Interest:
Nature of Debtor's Ownership Interest:
Parties with an Interest in the Property:
Community Property: no

Location:

Nature of the Property:

Current Value of the Property:

Current Value of Debtor’s Ownership Interest:
Nature of Debtor's Ownership Interest:
Parties with an Interest in the Property:
Community Property: no

Location:

Nature of the Property:

Current Value of the Property:

Current Value of Debtor’s Ownership Interest:
Nature of Debtor's Ownership Interest:
Parties with an Interest in the Property:
Community Property: no

Location:

Nature of the Property:

Current Value of the Property:

Current Value of Debtor’s Ownership Interest:
Nature of Debtor’s Ownership Interest:
Parties with an Interest in the Property:
Community Property: no

Location:

Nature of the Property:

Current Value of the Property:

Current Value of Debtor’s Ownership Interest:
Nature of Debtor’s Ownership Interest:
Parties with an Interest in the Property:
Community Property: no

Location:
Nature of the Property:
Current Value of the Property:
Case 19-30531 Doci2_ Filed 05/09/19 Entered 05/09/19 10:48:42 Page 13 of 15

Attachment (2/2)
Debtor: Deborah A Olchek Case No: 19-30531

Current Value of Debtor's Ownership Interest:
Nature of Debtor’s Ownership Interest:
Parties with an Interest in the Property:
Community Property: no

Location:

Nature of the Property:

Current Value of the Property:

Current Value of Debtor's Ownership Interest:
Nature of Debtor's Ownership Interest:
Parties with an Interest in the Property:
Community Property: no

Attachment 2: Additional Deposits of Money
Checking Account with
Value:
Case 19-30531 Doci2_ Filed 05/09/19 Entered 05/09/19 10:48:42 Page 14 of 15
Fill in this information to identify your case:

Debtor 1 Deborah A Olchek

First Name Middle Name: Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Connecticut

Casa number 1719-30531 Check if this is an
if Soawn} amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B; Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

eo Identify the Property You Claim as Exempt

 

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

UL) You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
) You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
Brief 7 Thames Way 11 USC § 522(d)(1)
description: $14,824.00 Os
Line from X) 100% of fair market value, up to
Schedule A/B: 4.0 any applicable statutory limit
TV, computer, cell phone . 11 USC § 522(d)(5)
vecovietior: $2,000.00 $ 2,000.00
Linedion U) 100% of fair market value, up to
Schedule A/B: 7 any applicable statutory limit
Brief bed and houshold furnishings 11 USC § 522(d)(3)
description: 9 $4,000.00 K) $ 4,000.00
Line from C) 100% of fair market value, up to
Schedule A/B: 6 any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

@ No

UI] Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

LJ No
CL) Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2.
Case 19-30531 Do

Debtor 1 Deborah A Olchek

c12_ Filed 05/09/19

Entered 05/09/19 10:48:42

Case number (ifknown 19-30531

 

First Name Middle Name

Ea Additional Page

Last Name

Page 15 of 15

 

Brief description of the property and line
on Schedule A/B that lists this property

Brief
description:

Line from 141
Schedule A/B:

Brief jewelry
description:

Line from
Schedule A/B:

 

12

Brief cash

description:
Line from
Schedule A/B: 16

Brief HSA

description:
Line from
Schedule A/B: 17.1

Brief
description: America 4155

Line from
Schedule A/B: 17.2

 

Brief
description: America 5583

Line from

Schedule A/B: 17.3

See Attachment 1

 

Brief
description:

Line from 24
Schedule A/B:_

Brief
description:

Line from
Schedule A/B:

 

17.10

 

Brief
description: miles.

Line from

Schedule A/B: 3.1

Brief
description:

Line from
Schedule A/B:
Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Official Form 106C

Checking Account with

Current value of the
portion you own

Copy the value from
Schedule A/B

work and everyday clothing

$1,500.00

Amount of the exemption you claim

Specific laws that allow exemption

Check only one box for each exemption

$ 1,500.00

 

$2,000.00

$147.50

Checking Account with Bank of

$583.29

Savings Account with Bank of

$6.18

L) 100% of fair market value, up to
any applicable statutory limit

$ 2,000.00

L) 100% of fair market value, up to
any applicable statutory limit

¢ 40.00

CI 100% of fair market value, up to
any applicable statutory limit

$ 147.50

LJ 100% of fair market value, up to
any applicable statutory limit

&) $ 583.29

C) 100% of fair market value, up to
any applicable statutory limit

KX) ¢ 6.18

LI 100% of fair market value, up to
any applicable statutory limit

$ 38,620.60

 

2010 Toyota Sienna with 165000
$

CL) 100% of fair market value, up to
any applicable statutory limit

$ 0.00

L) 100% of fair market value, up to
any applicable statutory limit

W s 3,000.00

 

LI 100% of fair market value, up to
any applicable statutory limit

Ls
LJ 100% of fair market value, up to

~~ 44 USC § 522(d)(12)

11 USC § 522(d)(5)

 

 

 

 

11 USC § 522(d)(5)

 

 

 

 

4 =a, SEnSUnua

 

 

 

 

 

 

 

 

11 USC § 522(d)(5)

 

 

 

 

11 USC § 522(d)(5)

 

 

 

 

 

 

 

 

11 USC § 522(d)(5)

 

 

 

 

11 USC § 522(d)(5)

 

 

 

 

 

 

 

any applicable statutory limit

Og

Q) 100% of fair market value, up to
any applicable statutory limit

Lig

C) 100% of fair market value, up to
any applicable statutory limit

Schedule C; The Property You Claim as Exempt

 

 

 

 

 

 

 

 

page _2 of 2
